Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158731
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158731
                                                                    COA: 344889
                                                                    Wayne CC: 76-003215-FY
  ROY FINLEY FAULKNER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 18, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE in part the March 22, 2018 order of the Wayne
  Circuit Court. Contrary to the trial court’s findings, the motion for relief from judgment
  is based in part on affidavits that were not previously presented to the trial court.
  Therefore, we REMAND this case to the trial court for reconsideration of the defendant’s
  September 18, 2017 motion for relief from judgment as it relates to the affidavits. In all
  other respects, leave to appeal is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2019
           d0522
                                                                               Clerk